Citation Nr: 1702842	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  07-17 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to increases, on an extraschedular basis, in the "staged" (0 percent prior to August 2, 2016, and 10 percent from that date) ratings assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, that, inter alia, granted entitlement to right ear hearing loss (based on a finding of clear and unmistakable error in a prior decision) and assigned a noncompensable rating for bilateral hearing loss (service-connection for left ear hearing loss had previously been established), effective November 1, 1979.  A June 2006 rating decision continued the non-compensable rating.  

This matter was previously before the Board in May 2011, when it was remanded (by a Veterans Law Judge (VLJ) who is no longer with the Board) for additional development.  In October 2013, the matter was remanded by a second VLJ for additional development.  

In a March 2015 decision, the Board, inter alia, denied a compensable rating for bilateral hearing loss and declined to refer the matter for extraschedular consideration.  The Veteran appealed the March 2015 Board decision to the Court, which, by Memorandum Decision in July 2016, vacated the portion of the Board's decision regarding the matter of extraschedular consideration for bilateral hearing loss and remanded the matter for action consistent with the Court's decision. 

In a January 2016 rating decision by the Togus, Maine, RO, the Veteran was granted a 10 percent rating for bilateral hearing loss, effective August 2, 2016; his claims file is now in the jurisdiction of the Togus RO.

 [The Court did not vacate (and the Veteran did not present any argument as to) the Board's determination that a higher schedular rating was warranted for service-connected hearing loss.  See Pederson v. McDonald, 27 Vet. App. 276, 285 (2015) (en banc) (arguments not raised on appeal to the Court are considered to be abandoned).  While the RO has subsequently granted an increased "staged" schedular rating, the Board notes that the Veteran has not yet initiated an appeal of the schedular rating assigned for that "stage"; consequently, the matter of the schedular rating assigned for bilateral hearing loss is not before the Board at this time.]

In March 2011, the Veteran and his spouse testified at a Central Office Board hearing before the VLJ who is no longer employed by the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  The Veteran requested a second hearing, which was scheduled for July 2013.  As noted in the Board's March 2015 remand, the Veteran did not appear for the second hearing.  Consequently, the Board finds that the Veteran has waived his right to such hearing.

This mater has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2016 Memorandum Decision, the Court determined that the Board prematurely decided the issue of referral for extraschedular consideration because evidence obtained during development of an issue remanded to the AOJ (total disability based on individual unemployability (TDIU)) might be pertinent to the extraschedular inquiry, i.e., that the matters were inextricably intertwined.

The AOJ has not yet readjudicated the matter of TDIU, although the record indicates that it is actively developing the record in that regard.  (See, e.g., January 2017 rating decision (noting that specific additional development was necessary.))  Consequently, consideration of the matter of an extraschedular rating must be deferred pending adjudication of the matter of TDIU.

Accordingly, the case is REMANDED for the following action:

After the Veteran's claim for TDIU has been adjudicated, the AOJ should readjudicate the claim for an increased rating for hearing loss on an extraschedular basis.  If the claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




